
	

113 S2295 IS: National Commission on the Future of the Army Act of 2014
U.S. Senate
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2295
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2014
			Mr. Leahy (for himself, Mr. Graham, Ms. Mikulski, Mr. Cochran, Mr. Tester, Mr. Alexander, Mr. Wyden, Mr. Risch, Mr. Coons, Mr. Johanns, Mr. Walsh, Mr. Crapo, Mr. Donnelly, Mr. Lee, Mr. Markey, Mr. Roberts, Mr. Manchin, Mr. Grassley, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To establish the National Commission on the Future of the Army, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  National Commission on the Future of the Army Act of 2014.2.Prohibition on use of fiscal year 2015 funds to reduce end strengths of Army personnelNone of the funds authorized to be appropriated or otherwise made available for fiscal
			 year 2015 for the Army may be used to reduce or prepare to
			 reduce personnel of the Army, including any cancellation of training,
			 below the
			 authorized fiscal year end strengths for personnel of the Army as follows:(1)450,000 for active duty personnel of the Army.(2)345,000 for the Army National Guard.(3)195,000 for the Army Reserve.3.Limitation on use of fiscal year 2015 funds for transfer or divestment of certain aircraft assigned
			 to the Army National Guard(a)Limitation(1)AircraftNone of the funds authorized to be appropriated or otherwise made available for fiscal
			 year 2015 for the Army may be used to divest, retire, or transfer, or
			 prepare to divest, retire, or transfer, any AH–64 Apache aircraft of the
			 Army
			 assigned to units of the Army National Guard as of January 15, 2014.(2)PersonnelNone of the funds authorized to be appropriated or otherwise made available for fiscal
			 year 2015 for the Army may be used to reduce personnel related to any
			 AH–64 Apache aircraft of the Army National Guard below the levels of such
			 personnel as of September
			 30, 2014.(3)Readiness of aircraft and crewsThe Secretary of the Army shall ensure the continuing readiness of the AH–64 Apache aircraft
			 referred to in paragraph (1) and the crews of such aircraft  during fiscal
			 year 2015, including through
			 the allocation of funds for operation and maintenance and support of such
			 aircraft and for personnel connected with such aircraft as described in
			 paragraph (2).(b)Scope of limitationNothing in subsection (a) shall be construed to limit the use of funds described in that subsection
			 for the training of members of the Army National Guard or Army Reserve who
			 are pilots of Apache aircraft on any other aircraft.(c)ExceptionNotwithstanding subsection (a), funds described in that subsection may be used after the date of
			 the report required by section 5(b)(3)  to prepare for the transfer of not
			 more than 72 AH–64 Apache aircraft from the
			 Army National Guard to the regular Army if the Secretary of Defense
			 certifies in writing to the congressional defense committees that  such a 
			 transfer would not—(1)degrade the strategic depth or regeneration capacities of the Army;(2)degrade the Army National Guard in its role as the combat reserve of the Army; and(3)occur before October 1, 2014.4.National Commission on the Future of the Army(a)EstablishmentThere is established the National Commission on the Future of the Army (in this Act referred to as
			 the Commission).(b)Membership(1)CompositionThe Commission shall be composed of eight members, of whom—(A)4 shall be appointed by the President;(B)1 shall be appointed by the Chairman of the Committee on Armed Services of the Senate;(C)1 shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate;(D)1 shall be appointed by the Chairman of the Committee on Armed Services of the House of
			 Representatives; and(E)1 shall be appointed by the Ranking Member of the Committee on Armed Services of the House of
			 Representatives.(2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the
			 date of the enactment of this Act.(3)Effect of lack of appointment by appointment dateIf 1 or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment
			 date specified in paragraph (2), the authority to make such appointment or
			 appointments shall expire, and the number of members of the Commission
			 shall be reduced by the number equal to the number of appointments so not
			 made. If an appointment under subparagraph (B), (C), (D), or (E) of
			 paragraph (1) is not made by the appointment date specified in paragraph
			 (2), the authority to make an appointment under such subparagraph shall
			 expire, and the number of members of the Commission shall be reduced by
			 the number equal to the number otherwise appointable under such
			 subparagraph.(4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with
			 expertise in reserve forces policy.(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.(d)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members.(e)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its initial meeting.(f)MeetingsThe Commission shall meet at the call of the Chair.(g)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(h)Administrative and procedural authoritiesThe following provisions of law do not apply to the Commission:(1)Section 3161 of title 5, United States Code.(2)The Federal Advisory Committee Act (5 U.S.C. App.).5.Duties of the Commission(a)Study on structure of the Army(1)In generalThe Commission shall undertake a comprehensive study of the structure of the Army, and policy
			 assumptions related to the size and force mixture of the Army, in order—(A)to determine the proper
			 size and force mixture of the regular component of the Army and the
			 reserve components of the Army, and(B)to make recommendations on how the structure should be modified to best fulfill current and
			 anticipated mission requirements for the Army in a manner consistent with
			 available resources and anticipated future resources.(2)ConsiderationsIn undertaking the study required by subsection (a), the Commission shall give particular
			 consideration to the following:(A)An evaluation and identification of a structure for the Army that—(i)has the depth and scalability to meet current and anticipated requirements of the combatant
			 commands;(ii)achieves a cost-efficiency balance between the regular and reserve components of the Army, taking
			 advantage of the unique strengths and capabilities of each, with a
			 particular focus on fully burdened and lifecycle cost of Army personnel;(iii)ensures that the regular and reserve components of the Army have the capacity needed to support
			 current and anticipated homeland defense and disaster assistance missions
			 in the United States;(iv)provides for sufficient numbers of regular members of the Army to provide a base of trained
			 personnel from which the personnel of the reserve components of the Army
			 could be recruited; and(v)maximizes and appropriately balances affordability, efficiency, effectiveness, capability, and
			 readiness.(B)An evaluation and  identification of force generation policies for the Army with respect to size
			 and force mixture	in order to best
			 fulfill current and anticipated mission requirements for the Army in a
			 manner consistent with available resources and anticipated future
			 resources,
			 including policies in connection with—(i)readiness;(ii)training;(iii)equipment;(iv)personnel; and(v)maintenance of the reserve components in an operational state in order to maintain the level of
			 expertise and experience developed since September 11, 2001.(b)Study on partial transfer of certain aircraft(1)In generalThe Commission shall also conduct a study of the feasibility and advisability of a partial transfer
			 of
			 Army National Guard AH–64 Apache aircraft from the Army National Guard to
			 the regular Army.(2)ConsiderationsIn conducting the study required by paragraph (1), the Commission shall consider the full cost and
			 cost savings of the Army Aviation Restructuring Initiative as proposed for
			 fiscal
			 year 2015, including costs associated with retraining, rebasing, and
			 remissioning.(3)Interim reportNot later than 90 days after the appointment date for members of the Commission specified in
			 section 4(b)(2), the Commission shall submit to
			 the President and the congressional defense committees a report setting
			 forth the results of the study conducted under paragraph (1).(c)Final reportNot later than February 1, 2016, the Commission shall submit to the President and the congressional
			 defense committees a report setting forth a detailed statement of
			 the findings and conclusions of the Commission as a result of the study
			 required by subsection (a), together with its recommendations for such
			 legislation and administrative actions as the Commission considers
			 appropriate in
			 light of the results of the study.6.Powers of the Commission(a)HearingsThe Commission shall hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out its duties under this Act.(b)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out its duties under this Act.
			 Upon request of the
			 Chair of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.7.Commission personnel matters(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.(c)Staff(1)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint
			 and terminate an executive director and such other additional personnel as
			 may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by
			 the Commission.(2)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director
			 and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.(e)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.8.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its final
			 report
			 under section 5(c).9.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.10.FundingAmounts authorized to be appropriated for fiscal year 2015 and available for operation and
			 maintenance for the Army may be
			 available for the activities of the Commission under this Act.
		
